Citation Nr: 1512768	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for left knee internal derangement, chronic retropatellar pain syndrome, status post multiple surgeries, with degenerative joint disease (left knee internal derangement). 

2.  Entitlement to an initial rating in excess of 10 percent disabling for left knee malalignment with laxity (left knee instability). 

3.  Entitlement to an initial rating in excess of 10 percent disabling for left knee post-operative scars.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 13, 1992, to January 31, 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over these claims now lies with the RO in Reno, Nevada.  The August 2010 rating decision, in pertinent part, granted service connection for left knee internal derangement, left knee instability, and left knee post-operative scars, and assigned initial disability ratings.  The Veteran disagrees with the initial disability ratings assigned.  

In July 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In May 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2014 Board Remand is included in the Duties to Notify and Assist section below.

Entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was granted by the RO in March 2013, effective December 2011.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for a neurological condition, to include complex regional pain syndrome and left lateral sural cutaneous neuropathy, as secondary to service-connected left knee internal derangement has been raised by the record.  Specifically, private treatment records from September 2011 forward and VA medical records from January 2013 forward indicate the Veteran developed complex regional pain syndrome following the removal of surgical hardware from the left knee in May 2011.  This issue has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire initial period on appeal, the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, giving way, and difficulty with prolonged sitting, standing, ambulation, and stair negotiation; objective findings include limitations of motion to, at worst, 45 degrees of flexion and zero degrees of extension.  Incapacitating exacerbations, ankylosis, dislocation of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum have not been shown

2.  For the entire initial period on appeal, the Veteran's left knee disability has been manifested by a history of recurrent subluxation or lateral instability to a slight degree.  Disruption of the cruciate or collateral ligaments so as to cause moderate or severe instability has not been shown.  

3.  For the rating period on appeal prior to December 2, 2010, the Veteran's left knee disability has been manifested by five painful post-operative scars.  

4.  For the rating period on appeal from December 2, 2010, forward, the Veteran's left knee disability has been manifested by no more than two painful post-operative scars.  


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent disabling for left knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).  

2.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent disabling for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2014).  

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent disability rating, but no higher, for left knee post-operative scars, prior to December 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7805 (2014).  

4.  For the rating period on appeal from December 2, 2010, forward, the criteria for a rating in excess of 10 percent disabling for left knee post-operative scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7805 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for left knee internal derangement, left knee instability, and left knee post-operative scars, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the VA and private treatment records, VA examination reports from July 2010, August 2012, and July 2014, and the Veteran's statements.  

The Board previously remanded the issues on appeal in March 2014 to obtain updated VA and private treatment records.  In addition, the Board requested that the Veteran be afforded a VA examination to assess the severity of the Veteran's current left knee disability, to include the post-operative scars.  Updated VA treatment records were obtained and have been associated with the claims file.  In August 2014, the RO sent correspondence to the Veteran requesting a signed VA Form 21-4142, Authorization and Consent to Release Information, so VA could obtain any outstanding private treatment records.  In October 2014, the RO received correspondence from the Veteran in which he indicated that subsequent to the August 2012 VA examination, he only received treatment for his left knee at VA facilities, and therefore, no additional private treatment records needed to be obtained.  Finally, the Veteran was afforded a VA examination in July 2014.  As such, compliance with the Board's March 2014 has been achieved, and the matter has been properly returned to the Board for appellate consideration.  See Stegall, 11 Vet. App. 268.  

As mentioned above, the Veteran was afforded VA examinations in July 2010, August 2012, and July 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations, taken together, were thorough, adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  As a result, the Board finds the July 2010, August 2012, and March 2014 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Disability Ratings - Analysis

In August 2010, the RO granted service connection for left knee internal derangement, rated at 10 percent disabling, left knee instability, rated at 10 percent disabling, and left knee post-operative scars, rated at 10 percent disabling.  The Veteran contends that his current disability is more severe that presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent disability ratings now assigned.  Specifically, he reports severe pain, episodes of giving way, and intolerance to prolonged sitting, standing, and walking.  

During the pendency of the appeal, the Veteran was twice awarded temporary total disability ratings for left knee internal derangement.  These temporary total disability ratings were awarded to the Veteran following surgical procedures, and were provided in specific contemplation of the additional disability and convalescence that arises following surgery.  See 38 C.F.R. § 4.30.  In both instances, following the cessation of each total disability rating, the Veteran was returned to a 10 percent disability rating for left knee internal derangement.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  The 10 percent disability rating for the Veteran's left knee internal derangement is currently rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of knee flexion range of motion.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

The 10 percent disability rating for the Veteran's left knee instability is currently rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent knee subluxation or lateral instability.  Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe."  38 C.F.R. § 4.71a. 

The 10 percent disability rating for the Veteran's left knee post-operative scars is currently rated under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7804, unstable or painful scars.  Under Diagnostic Code 7804, a 10 percent rating will be assigned for one or two scars that are unstable or painful; a 20 percent rating will be assigned for three or four scars that are unstable or painful; and a 30 percent rating will be assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claims for initial disability ratings in excess of 10 percent for left knee internal derangement and left knee instability.  Regarding the left knee post-operative scars, the Board finds that a staged disability rating is appropriate in this case.  Prior to December 2, 2010, the Board finds the weight of the evidence is in relative equipoise, and a 30 percent disability rating for left knee post-operative scars is warranted.  However, from December 2, 2010, forward, the Board finds the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for left knee post-operative scars. 

While the relevant period of consideration in the current appeal is the initial rating period beginning in February 2010, the Board notes the Veteran has an extensive left knee surgical history prior to 2010, including three arthroscopic surgeries with partial meniscectomies and a lateral release.  In addition, private treatment records as early as 1998 note the Veteran's atypical pain symptoms following these surgical procedures, and indicate possible diagnoses of reflex sympathetic dystrophy (RSD) and complex regional pain syndrome (CRPS).  

In the July 2010 VA examination, the Veteran complained of severe pain, swelling, decreased sitting tolerance (limited to 30 minutes), decreased weight bearing tolerance (limited to five minutes), and a sensation of giving way.  The Veteran also reported flare-ups occurring two to three times per week that significantly affected his functional capacity and ability to perform activities of daily living (ADLs).  Upon physical examination, the VA examiner noted full range of motion that became increasingly painful with repetition.  Stability testing of the knee ligaments and menisci were all within normal limits except laxity was noted in the lateral collateral ligament.  

Regarding the post-operative scars, the July 2010 VA examiner noted four scars, one each on the superomedial, superolateral, inferomedial, and inferolateral aspects of the knee.  The VA examiner indicated that no scar adhesions were present, but two of the scars, the superomedial and inferomedial scars, were tender to the touch.  

In a September 2010 statement in support of the appeal, the Veteran indicated that while he could bend his knee to 140 degrees of flexion, it caused him significant pain.  The Veteran also indicated frequent episodes of swelling and significant limitations in sitting and standing tolerance.  In the September 2010 Notice of Disagreement, the Veteran indicated that his left knee gives out "at least 15 times a day," which prevents him from standing longer than a few minutes, climbing stairs, or carrying his children.  Additionally, the Veteran indicated that he had five surgical scars and all five were "sore."  

In December 2010, the Veteran underwent a left knee arthroscopy with lateral release and a left tibial tubercle osteotomy with fixation by implanted surgical hardware.  Private treatment records indicate the Veteran developed increased pain post-operatively, and required the use of crutches for non-weight-bearing ambulation due to increased sensations of the left knee giving way.  The Veteran was awarded a temporary total disability rating following the December 2010 surgery, effective December 2, 2010. 

In a February 2011 private physical therapy record, the private clinician noted that the Veteran continued to report significant pain and an inability to fully bear weight through the left leg.  However, the private clinician noted minimal swelling and passive knee range of motion from zero degrees extension to 128 degrees flexion with good tolerance. 

In a February 2011 statement in support of the appeal, the Veteran indicated that he experienced continuous pain to such a degree that he is essentially confined to a recliner for the majority of the day.  In addition, he reported that he is unable to work or take care of his children without assistance.  

In May 2011, the Veteran underwent removal of the surgical hardware, after which he developed increased pain, numbness, and hypersensitivity to light touch.  The Veteran was awarded a temporary total disability rating following the May 2011 surgery, which was in effect until December 1, 2011.  In addition, the Veteran was awarded special monthly compensation on the basis of being considered housebound by reason of service-connected disabilities, effective October 5, 2011, until December 1, 2011.  

Records from the Social Security Administration, dated in August 2011, reflect that the Veteran reported severe pain that caused a significant effect on his functional capacity.  Specifically, the Veteran reported pain limiting his ability to: sit with his knee bent longer than a few minutes, stand longer than a few minutes, ambulate more than twenty steps, ambulate without the use of an assistive device, drive more than a few miles, negotiate stairs, and sleep more than a few hours at a time.  In addition, the Veteran reported that due to pain, he routinely relied on his wife for completion of ADLs, including many self-care activities such as dressing and bathing. 

Private treatment records from September 2011 indicate the Veteran was examined for RSD as a source of the severe pain, persistent numbness, and hypersensitivity.  At that time, the private physician noted that while the Veteran reported skin color changes and dependent edema, the physician did not observe these objective signs of RSD upon examination.  The private physician indicated the Veteran's complaints may be attributable to CRPS.  

In an October 2011 statement in support of the appeal, the Veteran reported constant pain, decreased sitting and standing tolerance, an inability to perform self-care activities, and an inability to perform household chores.  

A private December 2011 magnetic resonance imaging (MRI) study indicates structural integrity of the Veteran's knee, including ligaments, menisci, and articular cartilage; minimal joint effusion; and normal post-operative changes noted at the tibial tubercle attachment of the patellar tendon.  

In the August 2012 VA examination, the Veteran complained of severe pain, swelling, decreased sitting and weight bearing tolerance, and sensations of giving way.  The VA examiner discussed the two intervening surgeries since the previous VA examination.  The VA examiner noted the Veteran reported "chronic unrelenting" left knee pain and that the Veteran relied on crutches for non-weight-bearing ambulation.  The Veteran reported flare-ups occurring almost daily that require the Veteran to elevate his left leg for the remainder of the day.  Upon physical examination, the VA examiner noted full, pain-free knee extension (to zero degrees), and 100 degrees of knee flexion with complaints of pain beginning at 45 degrees of flexion.  There was no change in the range of motion with repetitive testing.  Stability testing of the knee ligaments and menisci were all within normal limits; however, the VA examiner noted a history of recurrent patellar subluxation of slight severity.    

Regarding the post-operative scars, the August 2012 VA examiner noted five scars: one vertical scar that crossed the patella, and four additional scars consistent with arthroscopic portals.  The VA examiner indicated that all five scars were superficial and without adhesions, but none were painful to the touch. 

In a September 2012 statement in support of the appeal, the Veteran reported continued pain and numbness that had been unrelieved by various treatments.  The Veteran reported being frustrated as VA knee and leg specialists had indicated they are unable to treat his symptoms.  The Veteran also reported significant limitations in sitting and standing tolerance, and an inability to perform basic ADLs, including many self-care activities.  

A January 2013 VA orthopedic consultation record indicates the Veteran complained of severe pain, hypersensitivity, sensations of giving way, and sensations of patellar subluxation.  Upon physical examination, the VA clinician noted the presence of hypersensitivity along the lateral aspect of the left lower extremity, allodynia (pain resulting from a non-noxious stimulus to normal skin), and apprehension with stressing of the patella.  However, the VA clinician found no effusion and structural integrity of the cruciate and collateral ligaments.  In addition, the VA clinician indicated the Veteran's scars were well-healed.  The VA clinician noted tenderness to palpation only at the medial pole of the patella and at the medial and lateral joint lines. 

A February 2013 VA interventional pain medicine consultation record indicates the Veteran complained of chronic and severe pain, numbness, and hypersensitivity.  The VA clinician indicated the Veteran's reported increased pain with ambulation, bending the knee, and touching the knee.  Upon physical examination, the VA clinician noted allodynia, but no changes in skin temperature, skin color, or swelling.  The VA clinician indicated that the Veteran's symptoms were not attributable to CRPS, but to neuropathy of the left lateral sural cutaneous nerve.    

A July 2013 VA orthopedic consultation record indicates the Veteran presented with continued complaints of severe pain, but also presented with tenderness around the entire leg, skin color changes in the lower extremity, and moderate swelling.  Following a review of recent diagnostic imaging studies, the VA clinician indicated that the Veteran did not present with any knee intra-articular pathology, and attributed the Veteran's symptoms to CRPS.  

During the July 2013 Board hearing, the Veteran reported that two of his scars are hypersensitive and cause severe pain with any sensation, including that of his clothes.  See Hearing Transcript at 3-5.  The Veteran indicated no skin breakdown or infection, but described the scars themselves as scaly in nature.  See id.  The Veteran reported continuous reliance on crutches with ambulation due to chronic instability of the knee and an inability to fully bear weight through the left leg.  See id at 5-6.  The Veteran also indicated that he felt he actually had only about 30 to 40 degrees of knee flexion, and that notations in excess of 100 degrees in VA examination reports did not reflect that the examiners had to force his knee to bend that far.  See id at 6-7.  Regarding pain with movement, the Veteran indicated that he has maximal pain without even having to flex or extend his knee.  See id at 7. 

An August 2013 VA pain management consultation record indicates the Veteran presented with chronic and severe pain, numbness, paresthesias, skin color changes, and skin temperature changes.  Upon physical examination, the VA clinician noted diminished sensation over the left lateral leg, but noted no skin discoloration, allodynia over the left anterior shin, or temperature changes.  Additionally, the VA clinician noted the left knee range of motion to be within functional limits and no apparent swelling.  

An October 2013 VA physical therapy consultation record indicates the Veteran complained of chronic and severe pain that is exacerbated by weight bearing and palpation.  Upon physical examination, the VA clinician noted hypersensitivity to light touch along the left lateral leg, and left knee range of motion from zero degrees of extension to 100 degrees of flexion.  

A June 2014 VA orthopedic consultation record indicates the Veteran presented for evaluation for a total knee joint replacement.  The VA clinician indicated the Veteran reported chronic and severe pain, burning sensations, and hypersensitivity.  Upon physical examination, the VA clinician noted tenderness to light touch along the lateral leg, and pain with patellar compression with minimal crepitus.  The VA clinician also noted left knee range of motion from zero degrees extension to 120 degrees flexion, structural integrity of left knee ligaments, and no indications of instability.  The VA clinician further noted that the Veteran's scars were well-healed.  The VA clinician indicated that while the Veteran exhibited moderate patellofemoral degenerative changes, these changes were not the source of the majority of the Veteran's pain.  Instead, the VA clinician attributed the majority of the Veteran's symptoms to CRPS, and indicated that any surgical intervention for the left knee would likely exacerbate the Veteran's condition. 

In the July 2014 VA examination, the Veteran complained of chronic and severe pain, decreased sitting tolerance, decreased weight bearing tolerance, decreased ability to perform ADLs, and an inability to kneel, drive, or perform household chores.  The Veteran reported flare-ups that significantly limit his functional capacity.  Upon physical examination, the VA examiner noted full, pain-free knee extension (to zero degrees) and 85 degrees of knee flexion with complaints of pain beginning at 80 degrees of flexion.  There was no change in the range of motion with repetitive testing; however, the VA examiner indicated an additional functional loss of five degrees of knee flexion, indicating a functional range of motion from zero degrees extension to 75 degrees flexion.   Stability testing of the knee ligaments and menisci were all within normal; however, the VA examiner noted a history of recurrent patellar subluxation of slight severity.

Regarding the post-operative scars, the August 2012 VA examiner noted five scars: one longitudinal scar along the anterior knee, and four additional scars consistent with arthroscopic portals.  The VA examiner indicated that all five scars were superficial in nature, but only the anterior longitudinal scar was painful. 

In an October 2014 statement in support of the appeal, the Veteran indicated significant problems with the anterior longitudinal scar, in that even the slightest touch causes a sensation like fire.  The Veteran also indicated the same sensation was present with touch of an additional scar ("the other longer scar on top right").  

Based on the above, the weight of the evidence of record does not establish that the Veteran's left knee internal derangement or left knee instability warrant a rating in excess of 10 percent disabling for any period on appeal.  

Regarding the left knee internal derangement, the weight of the evidence of record does not establish that the Veteran's left knee internal derangement warrants a rating in excess of 10 percent for any period on appeal.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a higher disability rating is not warranted.  However, even with consideration of the additional limitation of motion due to pain, the Veteran's left knee disability presented with, at worst, a limitation of flexion to 45 degrees during the August 2012 VA examination, which meets the criteria for a 10 percent rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  Therefore, the Board finds that the 10 percent rating currently assigned under Diagnostic Code 5260 is appropriate, and a higher rating is not warranted. 

Regarding the left knee instability, the weight of the evidence of record does not establish that the Veteran's left knee instability warrants a rating in excess of 10 percent for any period on appeal.  In this regard, the Veteran has reported episodes of "giving way," as many as 15 times per day, and "no stability" in the left knee.  See September 2010 Notice of Disagreement; July 2013 Hearing Transcript p.6.  While the Board finds the Veteran's contentions competent, and even credible, it has not been demonstrated that the Veteran is competent to relate his perceived symptoms to an assessment of the degree of lateral instability or recurrent subluxation present in his left knee, as required under Diagnostic Code 5257.  Therefore, the Board finds the Veteran's statements of his perceived symptoms to be less probative that the clinical testing conducted by medical professionals specifically to determine the extent of lateral instability or recurrent subluxation.  The August 2012 and July 2014 VA examination reports both indicate negative provocative testing of the knee ligaments; however, they both indicate a history of recurrent subluxation or lateral instability of slight severity.  In addition, VA treatment records also document negative provocative testing of the knee ligaments.  While the January 2013 VA orthopedic consultation record indicates apprehension with stressing of the patella, the VA clinician did not document recurrent patellar subluxation.  Further, diagnostic imaging studies throughout the appeal period indicate intact structural integrity of the knee cruciate and collateral ligaments.  As such, the Board finds that the weight of the competent evidence indicates recurrent subluxation or lateral instability of, at worst, a slight severity in the Veteran's left knee throughout the appeal period.  Therefore, the Board finds that the 10 percent rating currently assigned under Diagnostic Code 5257 is appropriate, and a higher rating is not warranted.  See 38 C.F.R. § 4.71a.

Regarding the left knee post-operative scars, the Board finds that a staged disability rating is appropriate as the evidence of record demonstrates separate findings for distinct periods of time during the rating period on appeal.  As indicated above, in December 2010, the Veteran underwent a left knee arthroscopy with lateral release and a left tibial tubercle osteotomy with fixation by implanted surgical hardware.  As a result, the Veteran was awarded a temporary total disability rating, effective December 2, 2010, until December 1, 2011.  

Prior to December 2, 2010, the Board finds that the evidence is in relative equipoise regarding the number and quality of the Veteran's left knee scars.  The July 2010 VA examination report indicates that the Veteran presented with four left knee post-operative scars; however, only two scars were tender to the touch.  In contrast, in a September 2010 statement in support of the appeal, the Veteran indicated that he had five left knee post-operative, all of which were sore.  The Board finds that the Veteran competent to report the number and quality of his scars, as these are characteristics capable of lay observation.  See Layno, 6 Vet. App. 465.  As there is competent evidence in favor and against the finding, the Board will resolve reasonable doubt in favor of the Veteran and find that prior to December 2, 2010, the Veteran had five painful post-operative scars on his left knee.  Therefore, the Board finds that a 30 percent disabling rating for left knee post-operative scars is warranted for the rating period on appeal prior to December 2, 2010.  

From December 2, 2010, forward, however, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disability was manifested by no more than two painful post-operative scars.  The August 2012 VA examination report indicated that none of the Veteran's scars were painful to the touch.  At the July 2013 Board hearing, the Veteran indicated that he had "scars all over," but only indicated that two scars were sensitive to the touch.  See July 2013 Hearing Transcript p. 3.  The July 2014 VA examination report indicated that only one of the Veteran's scars was painful to the touch.  In an October 2014 statement in support of the appeal, the Veteran indicated only two scars were painful.  As such, the Board finds that for the rating period from December 2, 2010, forward, the weight of the evidence demonstrates that the Veteran's left knee disability is manifested by no more than two painful scars.  Therefore, the Board finds that the 10 percent rating currently assigned under Diagnostic Code 7804 is appropriate for the rating period from December 2, 2010, forward, and a higher rating is not warranted.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his left knee disability, including post-operative scars.  See Schafrath, 1 Vet App. at 595.  As mentioned above, a disability rating under Diagnostic Code 5261 for limitation of extension requires a limitation of at least five degrees, and a limitation of at least 10 degrees is required for a compensable rating.  However, the Veteran has demonstrated full pain-free knee extension throughout the rating period under appeal; therefore, a separate compensable rating for a limitation of extension is not warranted.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

The Board has further considered application of Diagnostic Codes 5258 and 5259, both referring to symptomatic conditions involving the semilunar cartilage, as the record indicates the Veteran underwent a medial meniscectomy of the left knee.  Under Diagnostic Code 5258, the maximum 20 percent rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion in the joint.  38 C.F.R. § 4.71a.  The Board finds that a rating under Diagnostic Code 5258 is not warranted.  Diagnostic imaging studies performed in December 2011 and July 2013 did not identify any contemporaneous meniscal dislocation.  In addition, VA examination reports from July 2010, August 2012, and July 2014 specifically indicate that provocative testing of the menisci was negative for pathology.  Further, the Veteran has not identified frequent symptoms of joint effusion (swelling) or locking sensations that might be associated with a dislocated meniscus.  While the Veteran has complained of frequent pain, there is no evidence that links the Veteran's complaints of pain to a dislocated meniscus.  To the contrary, July 2013 and June 2014 VA treatment records have indicated that the Veteran's complaints of pain are not related to any intra-articular knee pathology.  Therefore, a rating under Diagnostic Code 5258 is not warranted.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, the maximum 10 percent rating is assigned where a veteran presents with symptoms associated with the surgical removal of semilunar cartilage.  38 C.F.R. § 4.71a.  The Board finds that a separate rating under Diagnostic Code 5259 is not warranted.  Evidence of record demonstrates that the Veteran underwent a left knee partial meniscectomy, and also that the Veteran currently experiences chronic pain and limitation of motion as the result of multiple knee surgeries.  As the Veteran has undergone multiple left knee surgeries since the partial meniscectomy, the Board acknowledges the difficulty in ascribing any or all of the Veteran's symptoms to one surgical procedure in particular; therefore, the Board finds that the Veteran has met the criteria for a 10 percent rating under Diagnostic Code 5259.  However, VA's General Counsel explained in VAOPGCPREC 9-98 (August 14, 1998), that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  While there are findings of pain, the Board finds that this symptom is reasonably contemplated and has been addressed in the rating currently assigned under Diagnostic Code 5260.  Therefore, to award the Veteran a disability rating based on limitation of motion and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

The Board has also considered application of Diagnostic Code 5003 referring to degenerative arthritis as the August 2012 and July 2014 VA examiners noted radiographic evidence of degenerative arthritis in both knees.  However, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more joints, or two or more minor joint groups, and there are occasional incapacitating exacerbations.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  As the Veteran's left knee is currently rated based upon a limitation of knee flexion under Diagnostic Code 5260, a separate rating under Diagnostic Code 5003 is not allowed.  Id.  

Assuming, however, that the Veteran was rated based on a noncompensable limitation of motion, as demonstrated in the July 2014 VA examination report, the Board will consider application of the higher 20 percent rating under Diagnostic Code 5003, as there is documented radiographic evidence of degenerative arthritis in both knees.  In this case, however, the evidence of record as a whole does not reflect occasional incapacitating exacerbations so as to warrant a higher rating.  In this regard, the Veteran has consistently reported flare-ups, occurring as frequently as on a daily basis.  Further, the Veteran indicated that he has been unable to fully bear weight through his left leg and has been essentially confined to his recliner since December 2010 in part due to severe pain.  However, in consideration of the Veteran's symptoms, the VA examiners have not indicated the presence of incapacitating exacerbations.  In addition, in consideration of the additional limitation of function due to swelling, muscle spasm, or pain, the VA examiners have not indicated the presence of a significant acute decrease in function that would reflect an incapacitating exacerbation.  Further, VA treating clinicians have indicated that the Veteran's severe symptoms are likely not related to any intra-articular knee pathology, but instead are attributable to CRPS or other neuropathy.  Therefore, a rating under Diagnostic Code 5003 is not warranted.  See 38 C.F.R. § 4.71a.  

Further, the evidence, as a whole, does not reveal knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.  

Finally, the Board has considered application of additional diagnostic codes pertaining to the Veteran's left knee post-operative scars.  Scars are rated under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, depending on their location, quality, and associated symptomatology.  See 38 C.F.R. § 4.118.  Diagnostic Code 7800 is reserved for scars of the head, face, or neck.  Diagnostic Code 7801 is reserved for deep, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7802 is reserved for superficial, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7804 is reserved for unstable or painful scars.  Diagnostic Code 7805 is reserved for all other scars (including linear scars) and directs that these scars should be rated on the limitation of function of the affected body part.  Id.  As mentioned above, the Veteran's post-operative scars are currently rated under Diagnostic Code 7804.  The Veteran's scars are confined to the leg and have been consistently been described as superficial; therefore, Diagnostic Codes 7800 and 7801 are not applicable.  

Diagnostic Code 7802 provides a single 10 percent disability rating for superficial and non-linear scars affecting a total skin surface area of 144 square inches (929 square centimeters) or greater.  While the vertical longitudinal scar has consistently been described as linear, the remaining four scars have been categorized differently in the VA examination reports from August 2012 (as superficial and non-linear) and July 2014 (as superficial and linear).  Even assuming, however, that these four scars are superficial and non-linear, the scars do not affect a total skin surface area of 144 square inches (929 square centimeters) or greater.  The August 2012 VA examiner indicated an approximate total skin surface area of these four scars of four square centimeters.  The July 2014 VA examiner indicated an approximate total skin surface area of these four scars of eight-and-a-half square centimeters.  Therefore, a 10 percent rating under Diagnostic Code 7802 in not warranted.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code that would capture such effect.  In this regard, all three VA examiners have indicated no additional limitation of function as a result of the scars.  However, the evidence of record, including the Veteran's statements, demonstrates the Veteran's complaints of severe pain, persistent numbness, burning sensations, and hypersensitivity.  To the extent that these symptoms are attributable to the Veteran's scars, the Board finds that any limitation of function caused by the scars is already addressed in the ratings currently assigned for the left knee.  Further, to the extent that these symptoms are attributable to a neurological condition, including CRPS, the Board has referred this issue for additional development and adjudication.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left knee disability are specifically contemplated by the schedular rating criteria (Diagnostic Codes 5260, 5257, 38 C.F.R. § 4.71a, and Diagnostic Code 7804, 38 C.F.R. § 4.118), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as weakness, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  

In consideration of the competent evidence of record, the Veteran's left knee disability has been manifested by a limitation of motion to, at worst, 45 degrees of flexion, slight recurrent subluxation or lateral instability, and painful scars; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20.  The Veteran's left knee disability is not manifested by ankylosis, nonunion or malunion of the tibia or fibula, genu recurvatum, dislocation of the menisci, or incapacitating exacerbations of degenerative arthritis.  To the extent that the Veteran symptoms of chronic and severe pain, persistent numbness, burning sensations, and hypersensitivity are not encompassed by the schedular rating criteria, these symptoms have been attributed to either CRPS or left lateral sural cutaneous neuropathy, which the Board has referred for additional development and adjudication.  

In this case, the problems reported by the Veteran attributed to the service-connected left knee disability are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current left knee disability and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial rating in excess of 10 percent disabling for left knee internal derangement is denied. 

Entitlement to an initial rating in excess of 10 percent disabling for left knee instability is denied. 

Entitlement to a 30 percent disability rating for left knee post-operative scars prior to December 2, 2010, is granted.  

From December 2, 2010, forward, entitlement to a rating in excess of 10 percent disabling for left knee post-operative scars is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


